         Case 1:17-cv-06663-RA-SLC Document 130 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MEGHAN GEORGE, on behalf of herself and all others
similarly situated,

                               Plaintiff,

         -v-                                             CIVIL ACTION NO.: 17 Civ. 6663 (RA) (SLC)

SHAMROCK SALOON II LLC, dba CALICO JACK’S                                  ORDER
CANTINA, et al.,

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge.


         The Settlement Agreement included with Plaintiff’s motion for preliminary approval of

class action settlement (the “Motion”) is signed only by Plaintiff and Plaintiff’s counsel. (ECF No.

128-3 at 11–13; see ECF No. 128-2 ¶ 2). Plaintiff’s counsel’s declaration in support of the Motion,

dated January 22, 2021, declared that “Defendants’ counsel has informed me that Defendants’

executed version [the “Fully Executed Settlement Agreement”] is forthcoming. When it is

received, it will be filed as a supplement to this Motion.” (ECF No. 128-2 ¶ 2). The Fully Executed

Settlement Agreement has not been filed.

         Accordingly, by Friday, July 23, 2021, the parties shall file the Fully Executed Settlement

Agreement.


Dated:          New York, New York
                July 20, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
